******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      DEUTSCHE BANK TRUST CO. AMERICAS, TRUSTEE v.
                DEGENNARO—CONCURRENCE

   FLYNN, J., concurring. I concur with the majority
opinion but write separately because, although it would
not change the result in this case, I fail to see how the
interlocutory summary judgment that the trial court
rendered on ‘‘liability’’ could find the defendant person-
ally liable for anything as a matter of law.
   Section 17-50 of the Practice Book entitled ‘‘Triable
Issue as to Damages Only,’’ provides in pertinent part:
‘‘A summary judgment, interlocutory in character, may
be rendered on the issue of liability alone, although
there is a genuine issue as to damages. In such case
the judicial authority shall order an immediate hearing
before a judge trial referee, before the court, or before
a jury, whichever may be proper, to determine the
amount of the damages. . . .’’ This rule is designed to
deal with cases where a plaintiff is liable for some
amount of at least nominal damages. When used before
the court has determined what type of foreclosure judg-
ment may enter, there is no certainty that the defendant
debtor is liable even for nominal damages.
    This was an action to foreclose a mortgage, not simply
a suit on a note. Although a mortgage note was signed
by the defendant, Lynn DeGennaro, together with a
mortgage deed, at the time of entry of the interlocutory
‘‘summary judgment on liability,’’ there was no legal
basis to determine that the defendant had any personal
liability. This is so because the court had not determined
whether the judgment of foreclosure would be a strict
foreclosure, which would be rendered if there were no
redemption and vest title in the plaintiff mortgagee, or
a foreclosure by sale at auction. If a strict foreclosure
judgment and there were a redemption, there could be
no future monetary liability on the defendant. If a strict
foreclosure judgment, no redemption, and no plaintiff’s
timely deficiency motion ‘‘[a]t any time within thirty
days after the time limited for redemption expired,’’1
there would not be a money judgment against the defen-
dant debtor. If a foreclosure by sale, and the sales pro-
ceeds would not fully compensate the foreclosing
creditor in full, ‘‘the deficiency shall be determined’’
pursuant to General Statutes § 49-28. Under that statute,
if the plaintiff were the party who moved for foreclosure
by sale, ‘‘no judgment shall be rendered in the [foreclo-
sure] suit or in any other’’ until one half of the difference
between the appraised value and the selling price has
been credited. As pointed out in the treatise by Denis
Caron and Geoffrey Milne, ‘‘[u]nder certain circum-
stances . . . this formula may operate to eradicate the
deficiency completely.’’2
  Under these circumstances, although it has become
very common, making a motion for interlocutory sum-
mary judgment on liability in a foreclosure case is the
procedural equivalent of trying to drive a nail with the
blade of a saw.
  1
    General Statutes § 49-14 (a).
  2
    D. Caron & G. Milne, Connecticut Foreclosures (5th Ed. 2011) § 10-5:2,
p. 575.